Citation Nr: 1203291	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO. 05-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for pulmonary tuberculosis for the rating interval beginning April 19, 2007.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from July 1952 to October 1954.

The appeal of the claim for increased evaluation for pulmonary tuberculosis for the rating interval beginning April 19, 2007 comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board had remanded that claim in February 2007 and again in June 2008, for additional development. The Board in a March 2010 decision granted a 60 percent evaluation for pulmonary tuberculosis from April 8, 2004 to April 18, 2007, but then also denied an increased evaluation above 30 percent for pulmonary tuberculosis for intervals prior to April 8, 2004, and for the interval beginning April 19, 2007. The Veteran appealed the denial of the 30 percent evaluation for the interval beginning April 19, 2007, and the Court by a December 2010 Order approved a Joint Motion for Partial Remand vacating that portion of the March 2010 decision denying an increased evaluation above 30 percent for pulmonary tuberculosis for interval beginning April 19, 2007. The Joint Motion expressly asked the Court to "not disturb the portion of the Board's decision that denied a rating in excess of 30 percent for residuals of pulmonary tuberculosis prior to April 8, 2004, and granted a 60 percent rating for residuals of pulmonary tuberculosis, from April 8, 2004 to April 18, 2007, and granted a 10 percent rating for resection of the 5th right rib as a residual of the service-connected thoracotomy." The Court in its December 2010 accordingly stated, "The appeal as to the remaining issues is dismissed." The Court thus declined to take jurisdiction or substantively address the Board's decision granting a 60 percent rating for pulmonary tuberculosis from April 8, 2004 to April 18, 2007, and denying an increase for the interval prior to April 8, 2004. The ratings applicable to the Veteran's pulmonary tuberculosis for intervals prior to April 19, 2007, is not presently before the Board, having been previously finally decided by the Board in its March 2010 decision, and that decision remaining undisturbed by the Court. Any issue of a higher separate rating for thoracotomy is similarly not before the Board for review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002). 

Unrelated issues of service connection, as secondary to pulmonary tuberculosis, for arteriosclerotic heart disease, right bundle branch block, status post myocardial infarction; status post cerebrovascular accident (CVA), ventricular peritoneal shunt hydrocephalus; and vascular dementia, are the subject of a separate Board Remand. A separate Remand was warranted based on representation of the Veteran for those issues by a different authorized representative. 


FINDINGS OF FACT

1. The Veteran was receiving compensation for pulmonary tuberculosis on August 19, 1968. 

2. The Veteran had far advanced lesions of active pulmonary tuberculosis prior to its being arrested by right upper lobectomy in January 1955 and other medical treatment at that time. 

3. The Veteran's pulmonary tuberculosis has been inactive since 1955. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for pulmonary tuberculosis, with the Veteran receiving compensation for tuberculosis on August 19, 1968, have not been met. 38 U.S.C.A. §§ 1155 , 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.6, 4.7, 4.97, Diagnostic Code 6721 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

As discussed below, there is no dispute as to the material facts in this case, with the Veteran's authorized representative effectively conceding that the Veteran receiving compensation for pulmonary tuberculosis on August 19, 1968, and the Veteran having inactive pulmonary tuberculosis for decades. No dispute having been raised as to these facts, the outcome of the appealed claim is determined as a matter of law, with pulmonary tuberculosis for which compensation was being received on August 19, 1968, and for which inactive pulmonary tuberculosis was present for in excess of six years, no more than the assigned 30 percent evaluation is allowable under applicable rating criteria. 38 C.F.R. § 4.97, Diagnostic Code (DC) 6721. Because the claim is denied as a matter of law, there can be no reasonable basis for additional notice or development assistance. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


II. Claim for Increased Evaluation for Pulmonary Tuberculosis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 ; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The U.S. Court of Appeals for the Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) . When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

As the Veteran's authorized representative concedes in arguments submitted (with waiver of RO review) in June 2011, the Veteran's pulmonary tuberculosis was declared inactive in a year following a right upper lobectomy performed in 1955. As the representative further conceded in that submission, the Veteran's pulmonary tuberculosis rating was reduced to 50 percent from May 22, 1958, and was further reduced to 30 percent from May 22, 1962. 

As a June 2004 VA neurological disorders examiner noted in a report of VA examination for compensation purposes, records since that time have shown no reactivation of the Veteran's pulmonary tuberculosis. Neither the Veteran nor his authorized representative has argued, and the record does not otherwise support reactivation of the Veteran's pulmonary tuberculosis, and hence the laws and regulations governing inactive pulmonary tuberculosis are for application. In short, there has been no evidence of reactivation of the Veteran's pulmonary tuberculosis following the hospitalization during which he underwent a right upper lobectomy in January 1955. 

 The Board notes that there are special provisions regarding evaluation of respiratory conditions. Public Law 90-493 repealed section 356 of title 38, United States Code, which had provided graduated ratings for inactive tuberculosis. The repealed section, however, still applies to the case of any veteran who, on August 19, 1968, was receiving or entitled to receive compensation for tuberculosis. 38 C.F.R. § 4.96(b) (2008). Thus, the old law continues to operate in the present case. The Board was notably erroneous in its application of a more recent version of the law which was for application only for cases of tuberculosis where an entitlement had not yet been established on August 19, 1968, which thus does not apply to the present case. Id. 

Under the prior law for application in this case, where a rating for pulmonary tuberculosis was entitled on or prior to August 18, 1968, residuals of inactive pulmonary tuberculosis are rated 100 percent disabling for two years after the date of inactivity, following active tuberculosis, which was clinically identified during active service or subsequently; 50 percent thereafter for four years, or in any event, to six years after date of inactivity; 30 percent thereafter, for five years, or to eleven years after date of inactivity. 38 C.F.R. § 4.97 , Diagnostic Code 6721. 

Furthermore, that Code section provided a minimum 30 percent rating following far advanced lesions diagnosed at any time while the disease process was active; 20 percent following moderately advanced lesions, provided there is continued disability, emphysema, dyspnea on exertion, impairment of health, etc.; and noncompensable otherwise. Id.

Additionally, the rating schedule specifies that the graduated 50 percent and 30 percent ratings and the permanent 30 percent and 20 percent ratings for inactive pulmonary tuberculosis are not to be combined with ratings for other respiratory disabilities. See Note (2) following Diagnostic Codes 6701-6724; 38 C.F.R. Part 4, Diagnostic Codes 6701-6724. 

The Veteran's active tuberculosis was found to be severe prior to his January 1955 right upper lobectomy, as reflected by service and post-service records within the claims file. For purposes of this adjudication, the Board finds that this constituted far advanced active tuberculosis prior to the January 1955 right upper lobectomy. 38 C.F.R. § 4.97 , Diagnostic Code 6721. 

The Veteran was thus assigned an initial rating of 100 percent, followed by a reduction to 50 percent, followed by a reduction to 30 percent, which 30 percent rating was in effect from May 22, 1962. Id.

Thus, under law applicable in this case, in order to achieve the next higher 50 percent rating under Diagnostic Code 6721, the evidence must show that tuberculosis has been inactive for no more than six years. However, the clinical evidence of record does not demonstrate that the Veteran has experienced active pulmonary tuberculosis since 1955. With the evidence preponderating against active tuberculosis for multiple decades, and thus for in excess of six years prior to April 19, 2007, the evidence preponderates against the Veteran meeting the rating criteria for a rating in excess of 30 percent for his pulmonary tuberculosis for the interval beginning April 19, 2007. Id. As already noted, inactive pulmonary tuberculosis following the right upper lobectomy in 1955 has been conceded by the Veteran's authorized representative, and the question of decades-long inactivity of the pulmonary tuberculosis is not otherwise reasonably in dispute. 

While the Veteran through his authorized representative has argued that he should be assigned a higher evaluation on the basis of obstructive or restrictive lung disease as shown upon treatments or examinations in recent years, such other disabilities are not a basis for a higher evaluation for inactive pulmonary tuberculosis under the applicable law. 38 C.F.R. § 4.97 , Note (2) following Diagnostic Codes 6701-6724; 38 C.F.R. Part 4, Diagnostic Codes 6701-6724. 

While the Board is cognizant that both the appellant and the Secretary mistakenly considered application of criteria for more recently established pulmonary tuberculosis in the Joint Motion approved by the December 2010 Court Order, the Board has considered application of such other laws and such other evidence as shown in the record, but notes its inapplicability under the governing regulation and diagnostic codes for this case. Id. Thus, while the Joint Motion found that the Board in its August 2010 adjudication had erred in not adequately discussing the findings of an April 2009 VA examination, such a discussion is ultimately not required in this case beyond noting that at the April 2009 VA examination, while obstructive pulmonary disease was found, active pulmonary tuberculosis was not. The Joint Motion also required that the Board consider whether, because an adequate pulmonary function test could not be obtained, a rating code not relying on pulmonary function tests should be considered. In answer to that requirement of the Joint Motion, the Board notes that the appropriate applicable diagnostic code, Diagnostic Code 6721, does not rely on pulmonary function tests or any findings of symptoms or signs of current or recent disease process beyond any indicating the presence of active pulmonary tuberculosis. Because active pulmonary tuberculosis is not shown and has not been shown since 1955, Diagnostic Code 6721 is appropriately relied upon to limit the rating assigned to the Veteran's inactive pulmonary tuberculosis to 30 percent. 

Relevant facts being not reasonably in dispute in this case (specifically, the inactive state of tuberculosis for decades in this Veteran) the case is herein decided as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Based on the absence from the claims folders of some records of adjudication from earlier decades, with reconstruction of the claims file to the extent possible, the Board's obligation to explain its findings and to consider the benefit of the doubt rule is heightened. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). In this case however, the Board herein decides the present decision as a matter of law, and a weighing of relevant facts is not implicated so as to consider application of the benefit of doubt doctrine based on any factual equipoise condition. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board notes, parenthetically, that there is no indication of any absence of relevant records for the past two decades and thus none potentially implicating recurrence of active pulmonary tuberculosis as a basis for an increase in the rating assigned for pulmonary tuberculosis for the rating interval beginning April 19, 2007.

While the Board has considered the question of an extraschedular rating, there is no indication either in applicable rating criteria or in the facts of this case that an extraschedular rating is warranted. 38 C.F.R. § 3.321(b) (2011). As already noted, the applicable code and note following expressly informs that the assigned rating is not to be combined with other ratings for respiratory disorders. 38 C.F.R. § 4.97, Diagnostic Code 6721; 38 C.F.R. § 4.97 , Note (2) following Diagnostic Codes 6701-6724; 38 C.F.R. Part 4, Diagnostic Codes 6701-6724. Thus, there would appear no possibility of an extraschedular rating for the Veteran's inactive pulmonary tuberculosis. Further, the Veteran's pulmonary tuberculosis being inactive, there is implicated no basis for a higher rating. If service connection for other respiratory disability is sought as secondary to service-connected pulmonary tuberculosis, this would be a distinct claim for secondary service connection not 

within the purview of the present appeal. 38 C.F.R. § 3.310 (2011) (claims for secondary service connection). 


ORDER

An increased evaluation above the 30 percent assigned for pulmonary tuberculosis for the rating interval beginning April 19, 2007, is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


